      Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS      No. 19-cv-7136
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,                REVISED STIPULATED
 UNIVERSAL TELEVISION LLC, and OPEN      CONFIDENTIALITY AND
 4 BUSINESS PRODUCTIONS, LLC,            PROTECTIVE ORDER

            Plaintiffs,

      v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

            Defendants.
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 2 of 20



       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiffs American

Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film Corporation,

CBS Broadcasting Inc., CBS Studios Inc., Fox Television Stations, LLC, Fox Broadcasting

Company, LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open 4 Business

Productions, LLC (“Plaintiffs”) and Defendants David R. Goodfriend and Sports Fans Coalition

NY, Inc. (“Defendants”), by and through their counsel, respectfully request that the Court issue a

Protective Order (“Order”) to maintain the confidentiality of nonpublic and competitively-

sensitive information that may need to be disclosed in connection with discovery in this case, and

to guard against the waiver of attorney-client privilege and work-product protection under Rule

502(d) of the Federal Rules of Evidence.

       IT IS HEREBY ORDERED THAT:

       1.      As used in this Order, “Litigation Material(s)” includes: (a) documents, exhibits,

answers to interrogatories, responses to requests for admissions, deposition testimony and

transcriptions (including exhibits), and all written, recorded, graphic or electronically-stored

matters (and all identical and non-identical copies thereof); (b) any copies, notes, abstracts or

summaries of such information, and the information itself; and (c) any pleading, affidavit,

declaration, brief, motion, and transcript, including exhibits to any of these, or other writing

containing such information.

       2.      Litigation Materials containing confidential or proprietary information, including

pricing, rates, customers/subscribers, company security matters, customer lists, financial data, and

other non-public commercial, financial, research, or technical information, may be designated

“Confidential” by any producing party (for purposes of this Order, a “producing party” includes

any non-party that produces information in connection with the above-captioned litigation



                                                 2
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 3 of 20



(“Litigation”)). Litigation Materials containing trade secret or other highly valuable proprietary

or confidential research, development, or commercial information, including, but not limited to,

special formulas, proprietary software and/or computer programs, current or future marketing

plans, current or future business plans or strategies, current or future plans for products or services,

customer and subscriber data and information, vendor and/or supplier information, agreements

with third parties, information regarding current or future business or financial transactions,

internal financial reports or plans, current or future pricing, rates, or planning information,

financial data, production data, internal notes, memoranda, logs or other data, and other highly

sensitive non-public commercial, financial, research, or technical information that the producing

party believes, in good faith, should be afforded a higher level of confidentiality hereunder (and

subject to Paragraph 24), may be designated “Highly Confidential” by any producing party. A

subset of “Highly Confidential” Litigation Materials, containing information that is so

competitively sensitive that disclosure to a party or its representatives or advisers other than

outside counsel would create a substantial risk of causing the producing party competitive harm,

which the producing party believes, in good faith, should be afforded the highest level of

confidentiality hereunder (and subject to Paragraph 24), may be designated “Outside Counsel

Only” by any producing party.

       3.       All Litigation Materials provided (before or after entry of this Order) in discovery

in connection with this Litigation, and the contents thereof: (a) shall be used or disclosed by the

parties, their counsel, or anyone else provided with Litigation Materials pursuant to the terms of

this Order, solely for the purpose of the prosecution or defense of this Litigation, including

preparing for and conducting pretrial, trial, and post-trial proceedings in this Litigation, and for no

other purpose; (b) shall not be used or disclosed for any business, commercial, or competitive



                                                   3
          Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 4 of 20



purpose; and (c) shall not be used or disclosed in connection with any other litigation or

proceeding. In addition, Litigation Materials designated “Confidential,” “Highly Confidential,” or

“Outside Counsel Only,” and the contents thereof, shall not be disclosed other than as provided by

the terms of this Order.

         4.    Any Litigation Materials that the producing party disclosed to the general public

prior to their production in this Litigation or during the course of this Litigation shall not be

designated or treated as “Confidential,” “Highly Confidential,” or “Outside Counsel Only,”

including without limitation for purposes of the temporary treatment of produced Litigation

Materials as “Confidential” as set forth in Paragraph 6.a.i. If the receiving party can show that the

Litigation Materials were already known to the receiving party or independently developed by the

receiving party, the Litigation Materials may be de-designated pursuant to the provisions of this

Order.

         5.    Nothing in this Order affects the right of any producing party that produced

Litigation Materials to use or disclose such Litigation Materials, or the contents thereof, in any

way.

         6.    a.      i.      Any producing party may designate Litigation Materials, or portions

thereof, as confidential, highly confidential, or outside counsel only by marking them

“Confidential,” “Highly Confidential,” or “Outside Counsel Only.”           To provide the parties

adequate opportunity to properly designate Litigation Materials hereunder, all Litigation Materials

shall be deemed “Confidential,” whether or not stamped with that legend, for fifteen (15) calendar

days following their production, provided that if a party intends to use any such document at a

deposition with a deponent not otherwise entitled to see the document within the fifteen (15) day




                                                 4
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 5 of 20



period, the parties shall work together in good faith so that the producing party will designate or

de-designate the specific documents in time for use at the deposition.

                       ii.     The failure to designate Litigation Materials as “Confidential,”

“Highly Confidential,” or “Outside Counsel Only” within that fifteen (15) day period shall not

waive a producing party’s right to later so designate such Litigation Materials with prospective

effect. If Litigation Materials claimed to be “Confidential,” “Highly Confidential,” or “Outside

Counsel Only” were previously produced without such designation but timely re-designated, such

Litigation Materials and all copies thereof shall within five (5) days of any written notice

requesting their return, be returned to the designating party for such designation, destroyed, or

stamped “Confidential,” “Highly Confidential,” or “Outside Counsel Only,” as requested by the

designating party (a “designating party” may include a non-party that is a producing party). The

receiving party may challenge the designation of the documents as provided in this Order, but the

inadvertent production of Litigation Materials (including, without limitation, testimony) claimed

to be “Confidential,” “Highly Confidential,” or “Outside Counsel Only” without the designation

shall not constitute a waiver of confidentiality.

               b.      Counsel for a deponent may invoke the protections of this Order by stating

on the record during the deposition that some or all testimony given at the deposition is designated

“Confidential,” “Highly Confidential,” or “Outside Counsel Only,” or by designating the

deposition transcript or portions with such designation(s) within fifteen (15) business days after

receipt of the final deposition transcript. All information disclosed during a deposition shall be

deemed “Confidential” for fifteen (15) business days, whether or not any portion of the transcript

was so designated during the deposition, and thereafter shall be treated as “Confidential,” “Highly

Confidential,” or “Outside Counsel Only,” as applicable, if so designated. No person shall be



                                                    5
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 6 of 20



present during any portion of any deposition designated as provided herein, or any portion of any

deposition wherein Litigation Materials designated hereunder are disclosed, unless that person is

an authorized recipient of Litigation Materials containing “Confidential,” “Highly Confidential,”

or “Outside Counsel Only” information under the terms of this Order or unless all parties agree to

allow the attendance of such person.

               c.      Written discovery, documents, and tangible things that meet the

requirements for the confidentiality designations set forth in this Order may be so designated by

placing the appropriate designation on at least the cover page of the written material prior to

production, except for documents produced in native format which shall have the appropriate

designation affixed on the face of the media containing the native format documentation. To the

extent that documents are produced in electronic form, the addition of a confidentiality designation

in the file name, or in the name of the folder or database in which the file is produced, shall be

sufficient to provide notice of confidentiality and additional written notice will be unnecessary.

Tangible things not produced in documentary form may be designated by affixing the appropriate

designation on a cover page or label for such material and in a prominent place on the exterior of

the container or containers in which the information or things are stored.

       7.      The producing party designating any Litigation Materials hereunder shall, in the

first instance, determine in good faith whether such Litigation Materials contain “Confidential,”

“Highly Confidential” or “Outside Counsel Only” information covered by this Order. Another

party may object in good faith to such designation. The objecting party and the other person(s)

involved shall follow the provisions of Rule 37.2 of the Local Rules in (a) their attempt to

informally resolve their designation dispute and (b) any motion practice before this Court should

such dispute not be resolved informally, provided, however, that counsel, upon request from one



                                                 6
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 7 of 20



side, shall meet-and-confer within two (2) business days of the written communication requesting

the meet-and-confer; and the responding party shall provide a responsive letter to any letter

submitted to the Court within three (3) business days of receiving the moving party’s letter. Any

Litigation Materials, the designation of which are subject to such dispute, shall be treated as

designated pending further order of the Court. The party asserting the confidentiality of any such

Litigation Materials shall bear the burden of establishing that the Litigation Materials are entitled

to be classified as designated.

       8.      If any Litigation Materials designated hereunder are used during the course of a

deposition, the portion of the deposition record containing testimony related to such information

shall be designated as “Confidential,” “Highly Confidential,” or “Outside Counsel Only,” as

applicable, and access thereto shall be limited pursuant to the terms of this Order.

       9.      Litigation Materials designated or treated as “Confidential,” copies or extracts

thereof and information contained therein, may be disclosed, given, shown, made available, or

communicated only to the following (and then only for purposes of the prosecution, defense, or

appeal of this Litigation):

                   a.         employees of the parties provided they are deposition or trial witnesses

                              or are otherwise actively involved in the prosecution, defense or appeal

                              of this Litigation and have executed the attached Schedule A;

                   b.         outside counsel retained by the parties to assist in the prosecution,

                              defense or appeal of this Litigation, including employees of such

                              counsel’s firms, and any companies, independent contractors, or other

                              litigation support service personnel with whom such counsel works in

                              connection with this Litigation;



                                                     7
Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 8 of 20



      c.    in-house counsel for each party (and their paralegals, clerical and/or

            secretarial assistants), provided that such in-house counsel are actively

            involved in the prosecution, defense, or appeal of this Litigation;

      d.    consultants and/or experts retained by counsel or a party in connection

            with this Litigation to whom it is necessary that “Confidential” Litigation

            Materials be shown for the sole purpose of assisting in, or consulting

            with respect to, this Litigation, and only upon their agreement to be

            bound by this Order evidenced by execution of the attached Schedule A;

      e.    any person expressly identified in any “Confidential” Litigation

            Materials as an author or a recipient, or as to whom it is shown (prior to

            reviewing the materials) the person has personal knowledge of

            “Confidential” Litigation Materials;

      f.    any person employed by the party that produced the “Confidential”

            Litigation Materials;

      g.    the Court in this Litigation, and any members of its staff to whom it is

            necessary to disclose “Confidential” Litigation Materials for the purpose

            of assisting the Court in this Litigation;

      h.    stenographers, videographers, and court reporters recording or

            transcribing testimony relating to this Litigation;

      i.    personnel employed by anyone providing a receiving party with

            document litigation support, graphics, translation, design, and/or trial

            consulting services to whom disclosure is reasonably necessary for this




                                    8
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 9 of 20



                          litigation, provided that such personnel are not an officer, director, or

                          employee of the receiving party;

                  j.      any mediator assigned to hear this matter and his or her staff, subject to

                          their agreement to maintain confidentiality to the same degree as

                          required by this Order;

                  k.      mock jurors who have executed the attached Schedule A agreeing to be

                          bound by the terms and conditions of this Order (said signed

                          acknowledgment for mock jurors need not be provided to counsel for

                          any other party); and

                  l.      other persons only upon written consent of the producing party (which

                          agreement may be recorded in a deposition or other transcript) or upon

                          order of the Court issued after affording the producing person due notice

                          and an opportunity to be heard.

       10.     Litigation Materials designated or treated as “Highly Confidential,” copies or

extracts thereof, and information contained therein, shall be treated as “Attorneys’ Eyes Only” and

may be disclosed, given, shown, made available, or communicated to only the following (and then

only for purposes of the prosecution, defense, or appeal of this litigation):

                  a.      outside counsel retained by the parties to assist in the prosecution,

                          defense, or appeal of this Litigation, including employees of such

                          counsel’s firms, and any companies, independent contractors, or other

                          litigation support service personnel with whom such counsel works in

                          connection with this Litigation;




                                                  9
Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 10 of 20



       b.    up to four (4) in-house counsel for each party (i) who are primarily

             responsible for overseeing the prosecution, defense or appeal of this

             Litigation on behalf of the party he or she represents, (ii) who agree not

             to disclose any “Highly Confidential” Litigation Materials to in-house

             attorneys not responsible for overseeing the prosecution, defense or

             appeal of this Litigation on behalf of the party he or she represents, and

             (iii) who have been disclosed to the opposing party without objection

             within three (3) business days after such disclosure. If the opposing

             party does object, the parties shall follow the dispute resolution

             procedures (including applicable timetables for the same) set forth in

             Paragraph 12 below. Any in-house counsel identified in this Paragraph

             who leave their company may be replaced by an additional in-house

             counsel, subject to this Paragraph’s provisions.

       c.    outside consultants and/or experts retained by counsel or a party in

             connection with this Litigation to whom it is necessary that “Highly

             Confidential” Litigation Materials be shown for the sole purpose of

             assisting in, or consulting with respect to, this Litigation, and only upon

             their agreement to be bound by this Order evidenced by execution of the

             attached Schedule A;

       d.    any person expressly identified in any “Highly Confidential” Litigation

             Materials as an author or a recipient, or as to whom it is shown (prior to

             reviewing the materials) the person has personal knowledge of “Highly

             Confidential” Litigation Materials;



                                    10
        Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 11 of 20



                      e.     any person employed by the party that produced the “Highly

                             Confidential” Litigation Materials;

                      f.     the Court, and any members of its staff to whom it is necessary to

                             disclose “Highly Confidential” Litigation Materials for the purpose of

                             assisting the Court in this Litigation;

                      g.     stenographers, videographers and court reporters recording or

                             transcribing testimony relating to this Litigation;

                      h.     other persons only upon written consent of the producing party (which

                             agreement may be recorded in a deposition or other transcript) or upon

                             order of the Court after affording the producing person due notice and

                             an opportunity to be heard.

       11.       Litigation Materials designated or treated as “Outside Counsel Only” shall be

disclosed, given, shown, made available, or communicated only in the manner set forth in

Paragraph 10 applicable to “Highly Confidential” Litigation Materials, with the following

exception: while the other individuals identified in Paragraph 10 shall have access to unredacted

copies of “Outside Counsel Only” Litigation Materials, the in-house counsel identified in

Paragraph 10b shall have access to only a version of the materials, marked “Highly Confidential,”

in which only the information that is the basis for the “Outside Counsel Only” designation has

been redacted.

       12.       a.        Before any of the persons described in Paragraphs 9d and 10c shall have

access to “Confidential,” “Highly Confidential,” or “Outside Counsel Only” Litigation Materials,

he or she must certify that he or she has been made aware of the provisions of this Order and has

manifested his or her assent to be bound thereby by signing a copy of the attached Schedule A,



                                                    11
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 12 of 20



and the signed Schedule A must be served upon the opposing parties, along with a current resume

or curriculum vitae reasonably identifying the person, each individual or company for which the

person has done work in the past five years or with which the person has an agreement to do work

in the future, and his or her relationship, if any, to any party, competitor, or other client. The party

that produced the designated Litigation Materials shall then have five (5) business days to serve a

written objection to access by such person. Any written objection shall state with specificity the

reason(s) for such objection. If such objection is made, there shall be no disclosure to such person

except by agreement of the parties, by order of the Court, or if the time for the objecting party to

file a motion as set forth herein has expired. If an objection is made to disclosure, counsel for the

parties shall meet and confer within two (2) business days of the objection in an effort to reach an

agreement. Failing an agreement, the objecting party, to prevent such disclosure, must submit its

letter to the Court within three (3) business days of the meet-and-confer, and the responding party

must submit its response letter not later than three (3) business days thereafter. On any such motion,

the party that designated the material shall bear the burden of showing why disclosure to the person

should be precluded.

               b.      The other persons described in Paragraphs 9 and 10 and given access to the

“Confidential,” “Highly Confidential,” and/or “Outside Counsel Only” Litigation Materials

pursuant to the terms of this Order after signing a copy of the attached Schedule A do not need to

be disclosed to the opposing party prior to receipt of “Confidential,” “Highly Confidential,” or

“Outside Counsel Only” Litigation Materials. A list shall be maintained by counsel for the parties

hereto of the names of all persons who have signed Schedule A and to whom the content of any

“Highly Confidential” or “Outside Counsel Only” Litigation Materials is disclosed, or to whom

the information contained therein is disclosed, and such list shall be available for inspection by the



                                                  12
        Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 13 of 20



Court and opposing counsel upon good cause shown. At the time of the termination of this lawsuit

by settlement, judgment or otherwise, the parties hereto shall provide other counsel with a copy of

the pertinent aforementioned lists upon request. The persons receiving “Confidential,” “Highly

Confidential,” or “Outside Counsel Only” Litigation Materials are enjoined from disclosing it to

any other person, except in conformance with this Order.

       13.     Each individual who receives any “Confidential,” “Highly Confidential,” or

“Outside Counsel Only” Litigation Materials hereby agrees to subject himself/herself to the

jurisdiction of this Court for the purpose of any proceedings relating to the performance under,

compliance with or violation of this Order.

       14.     The recipient of any designated material that is provided under this Order shall

maintain such records in a secure and safe area and shall exercise the same standard of due and

proper care with respect to the storage, custody, use and/or dissemination of such records as is

exercised by the recipient with respect to his or her own proprietary information.

       15.     Nothing in this Order shall allow non-testifying experts and consultants to be

deposed or otherwise be the subject of discovery other than as provided under the Federal Rules

of Civil Procedure.

       16.     a.      Nothing in this Order shall prevent or otherwise restrict counsel from

rendering advice to their clients and, in the course thereof, relying generally on designated

Litigation Materials; provided, that in rendering such advice and otherwise communicating with

such client, counsel shall not make any disclosure of the specific substance of Litigation Materials

so designated except as otherwise allowed by this Order.

               b.      If, at any time, any Litigation Materials in the possession, custody, or

control of any person other than the person who originally produced such Litigation Materials are



                                                13
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 14 of 20



subpoenaed or requested by any court, administrative agency, legislative body, or other person or

entity, the party to whom the subpoena or other request is directed shall immediately give written

notice thereof to each party who has produced such Litigation Materials (directly or through the

producing party’s outside counsel), and shall provide each producing party with an opportunity to

object and intervene as appropriate regarding the request for the production of Litigation Materials.

If a producing party does not object and/or intervene to prevent disclosure of such documents

within twenty-one (21) days of the date written notice is given, the party to whom the subpoena or

other request is directed may produce such documents in response thereto. Nothing in this Section,

however, shall be interpreted to require the party to whom the subpoena or other request is directed

to refuse to comply with any legal duty or obligation imposed by a court or other judicial, arbitral,

administrative, or legislative body.

       17.     Except as agreed in writing by counsel of record or as ordered by the Court,

Litigation Materials designated or treated as “Confidential,” “Highly Confidential,” or “Outside

Counsel Only” shall be submitted for filing under seal, provided that any party seeking to make an

under-seal filing must seek leave of Court in accordance with the Individual Practices of Judge

Stanton. Good cause must be shown for the under seal filing.

       18.     Nothing herein shall prevent any of the parties from using Litigation Materials

designated hereunder in any trial in this Litigation or from seeking further protection with respect

to the use of any designated Litigation Materials in any trial in this Litigation. Means to preserve

the confidentiality of Litigation Materials presented at any trial of this matter shall be considered

and implemented prior to the beginning of such trial. Designated Litigation Materials that are not

received into evidence at trial shall retain their designated status under this Order.




                                                 14
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 15 of 20



       19.     The terms of this Order shall apply to all manner and means of discovery. The

provisions of this Order may be modified at any time by stipulation of the parties, approved by

order of the Court. In addition, a party may at any time apply to the Court for modification of this

Order. Nothing in this Order shall constitute: (a) any agreement to produce in discovery any

testimony, document, or other information; (b) a waiver of any right to object to or seek a further

protective order with respect to any discovery or other matter in this or any other litigation; or (c) a

waiver of any claim or immunity, protection, or privilege with respect to any testimony, document

or information.

       20.     In the event that Litigation Materials designated or treated as “Confidential,”

“Highly Confidential,” or “Outside Counsel Only” are disclosed to someone not authorized to

receive such information under this Order, counsel of record for the party making that disclosure

shall, promptly upon learning of such disclosure, give notice to counsel of record for the

designating person and to counsel of record for the producing person or party (if different), and

shall describe the circumstances surrounding the unauthorized disclosure.

       21.     If any party inadvertently produces in discovery any information subject to

attorney-client privilege, work-product doctrine, or any other privilege, protection or immunity,

and the requirements of Rule 502(b) of the Federal Rules of Evidence have been satisfied, the

producing party may (promptly upon learning of such production) notify the receiving party(ies)

of such production and seek the return and/or destruction of such information as set forth below.

Upon such notification: (1) the receiving party(ies) shall promptly destroy all such information

(including, without limitation, all originals and copies of any documents containing or comprising

such information, and any information incorporated into its own work product); (2) the information

(including, without limitation, all originals and copies of any documents containing or comprising



                                                  15
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 16 of 20



such information) shall continue to be privileged, protected, and/or immune; and (3) no use shall

be made of such information (including, without limitation, all originals and copies of any

documents containing or comprising such information) by the receiving party(ies), nor shall it be

disclosed to anyone by the receiving party(ies). The receiving party(ies) shall promptly provide to

the producing party a written certification of the complete destruction of such information

(including, without limitation, all originals and copies of any documents containing or comprising

such information). Nothing herein, however, shall preclude the receiving party(ies) from

subsequently challenging that such materials are privileged, or that any such privilege has been

waived (on grounds other than the inadvertent production of such materials).

       22.     Upon termination of this Litigation and the request of the producing party, the

originals and all copies, whether exact copies or compilations, digests or non-exact copies in any

form, of Litigation Materials shall, within thirty (30) days, be destroyed (together with a written

certification of the complete destruction of the Litigation Materials). The obligation to destroy

“Confidential” (as opposed to “Highly Confidential” and “Outside Counsel Only”) Litigation

Materials shall be limited to reasonable efforts. Nevertheless, counsel of record may retain their

file copies of all court filings, official transcripts and exhibits, any pleading transcript (for each

deposition, hearing and trial), written discovery responses, expert reports, and attorney work

product, regardless of whether it contained protected Litigation Materials, provided that counsel

continues to treat all Litigation Materials in the manner provided in this Order. Notwithstanding

the provisions of this Paragraph, inaccessible copies of confidential or proprietary material,

including electronic copies created through the routine operation of the recipient(s)’ standard

archival and backup procedures, do not need to be destroyed.




                                                 16
         Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 17 of 20



       23.     This Order shall remain in force and effect until modified, superseded, or

terminated by agreement of the parties hereto or by order of the Court. The termination of this

action shall not relieve the parties from complying with any limitations imposed by this Order, and

the Court shall retain jurisdiction to enforce this Order.

       24.     The entry of this Order does not prevent any party from seeking a further order of

this Court pursuant to Rule 26(c) of the Federal Rules of Civil Procedure. Without limiting the

foregoing, in the event any party believes that documents to be produced in this Litigation merit

additional protection and/or restrictions on the categories of persons otherwise entitled to review

“Confidential,” “Highly Confidential,” or “Outside Counsel Only” Litigation Materials, the party

may request the other party’s (or parties’) stipulation to such treatment, or, if necessary, file a

motion for an order of this Court pursuant to Rule 26(c). Each party’s agreement to this Order is

without prejudice to such party’s right to seek or to oppose such a motion.

       25.     The parties agree they will act in accordance with the terms and conditions of this

Order upon its execution by all parties even though it may not yet have been so-ordered and

entered by the Court.

       26.     All notices required by this Order are to be served by email. The date by which a

party to this action receiving a notice shall respond, or otherwise take action, shall be computed

from the date the email was sent, unless the email was sent after 5:00 p.m. Eastern Time, in which

case it shall be computed from the next day. Any of the notice requirements herein may be waived

in whole or in part, but only in writing signed by an attorney for the designating party.

       27.     This Order shall govern all discovery undertaken in this action.

       28.     The designation of information, documents, or things as “Confidential,” “Highly

Confidential,” or “Outside Counsel Only” pursuant to this Order shall not be construed as a



                                                  17
        Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 18 of 20



concession that such information is relevant or material to any issues or is otherwise discoverable

or admissible. Nor shall the inspection or receipt by a party to this action of information,

documents, or things designated as “Confidential,” “Highly Confidential,” or “Outside Counsel

Only” hereunder constitute a concession that the information, documents, or things are

confidential.

       29.      Subject to Paragraphs 11 and 24 above, the parties agree that the procedures in this

Order take the place of redactions of “Confidential,” “Highly Confidential,” or “Outside Counsel

Only” information and that no party may redact or withhold a document exclusively on the basis

that it contains or constitutes Confidential, Highly Confidential, or “Outside Counsel Only”

information.

SO STIPULATED

Dated: April 21, 2020




                                                 18
       Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 19 of 20




/s/ Elizabeth E. Brenckman                          /s/ Thomas G. Hentoff
R. David Hosp                                       Gerson A. Zweifach
Elizabeth E. Brenckman                              Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                  Joseph M. Terry (pro hac vice)
51 West 52nd Street                                 WILLIAMS & CONNOLLY LLP
New York, NY 10019                                  725 Twelfth Street, N.W.
Tel: (617) 880-1886                                 Washington, DC. 20005
      (212) 506-3535
dhosp@orrick.com                                    650 Fifth Avenue
ebrenckman@orrick.com                               Suite 1500
                                                    New York, NY 10019
Mark S. Puzella (pro hac vice)
Sheryl Koval Garko (pro hac vice)                   Tel: (202) 434-5000
222 Berkeley Street, Suite 2000                     gzweifach@wc.com
Boston, MA 02116                                    thentoff@wc.com
Tel: (617) 880-1896                                 jterry@wc.com
     (617) 880-1919
mpuzella@orrick.com                                 Attorneys for All Plaintiffs/Counterclaim
sgarko@orrick.com                                   Defendants

Mitchell L. Stoltz                                  Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                      Erin E. Murphy (pro hac vice)
815 Eddy Street                                     KIRKLAND & ELLIS LLP
San Francisco, CA 94109                             1301 Pennsylvania Avenue, NW
Tel: (415) 436-9333                                 Washington, DC 20004
mitch@eff.org
                                                    Tel: (202) 389-5000
Attorneys for Defendants David R. Goodfriend        paul.clement@kirkland.com
and Sports Fans Coalition NY, Inc.                  erin.murphy@kirkland.com

                                                    Attorneys for Plaintiffs Fox Television
                                                    Stations, LLC and Fox Broadcasting
                                                    Company, LLC

On this ____ day of April, 2020,

Approved By:


________________________________
The Honorable Louis L. Stanton
United States District Judge




                                               19
        Case 1:19-cv-07136-LLS Document 64 Filed 04/21/20 Page 20 of 20



                                         SCHEDULE A

       By my signature, I hereby acknowledge that I have read the Stipulated Protective Order,

dated __________ __, 2020 (the “Protective Order”) entered in American Broadcasting

Companies, Inc., et al. v. Goodfriend, et al., (Case No. 19-cv-7136), pending in the United States

District Court for the Southern District of New York, and hereby agree to be bound by the terms

thereof. I further agree that to the extent that my employees are provided with “Confidential,”

“Highly Confidential,” and/or “Outside Counsel Only” Litigation Materials, I will instruct such

employees regarding the terms of the Protective Order. I further agree to subject myself to the

jurisdiction of the United States District Court for the Southern District of New York with respect

to all matters relating to compliance with the Protective Order.


Dated:_______________________________

City and State: ________________________



                                             Signature: ________________________________

                                             Title:_____________________________________

                                             Address:__________________________________

                                             _________________________________________

                                             _________________________________________
